Petition filed on behalf of said Joe Hasty alleges in substance that he is illegally restrained of his liberty and is unlawfully imprisoned in the county jail of Oklahoma county by Jack Spain, sheriff of said county; that the cause of said restraint is that your petitioner was charged jointly with Nellie Martin with the crime of adultery, by information filed in the district court at said county; that your petitioner and the said Nellie Martin were jointly tried in said court by a jury, which jury rendered a verdict of not guilty as to said Nellie Martin, but not guilty as to your petitioner; that because of said verdict *Page 708 
your petitioner is being held in the county jail of said county; that said restraint is illegal and unauthorized, because under the law the acquittal of the said joint defendant Nellie Martin amounts to an acquittal of your petitioner, and said verdict and judgment convicting him is, therefore, unlawful and void and of no effect. The demurrer will be sustained and the writ of habeas corpus denied.